 

EXHIBIT 10.2

 

CONSENT REGARDING PAYCHECK PROTECTION PROGRAM

 

April 13, 2020

 

Nuvera Communications, Inc.

400 Second Street North

P.O. Box 697

New Ulm, Minnesota 56073-0697

Attn: Manager

Fax No.: 507-354-1982

 

Ballard Spahr LLP

2000 IDS Center

80 South Eighth Street Minneapolis, Minnesota 55402

Attn: Thomas Lovett, IV

Fax No.: 612-371-3207

 

RE: Paycheck Protection Program

 

Ladies and Gentlemen:

 

Reference is made to the Second Amended and Restated Master Loan Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), between NUVERA COMMUNICATIONS, INC., as borrower
(“Borrower”), and CoBank, ACB, as lender (“Lender”). The Loan Agreement and any
promissory notes and/or supplements entered into thereunder, together with any
and all related loan and security documents, collectively are referred to in
this consent letter (this “Consent”) as the “Loan Documents.” Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Loan Documents.

 

Borrower has notified Lender that it (or one of its affiliates) has received or
intends to receive stimulus funds under the Paycheck Protection Program
administered by the U.S. Small Business Administration, which under certain
circumstances may become indebtedness of the

Borrower (or such affiliate) (the “PPP Loan”).

 

1

--------------------------------------------------------------------------------



 

CONSENT

 

SECTION 1. Consent. Effective as of April 2, 2020, Lender hereby consents to the
incurrence of the PPP Loan by the Borrower (or such affiliate) in an aggregate
principle amount not to exceed $2,900,000, provided that (i) the Borrower (or
such affiliate) is eligible to receive the PPP Loan, (ii) the PPP Loan is
unsecured, (iii) neither the Borrower nor any of its affiliates has guaranteed
the PPP Loan, and (iv) all information provided by Borrower to Lender
withrespect to the PPP Loan prior to the date hereof is true and correct in all
material respects. So long as the conditions in the proviso of the foregoing
sentence remain true and correct, Lender agrees that (i) so long as Borrower is
not (or Borrower and such affiliate are not) required to make any principal or
interest payments with respect to the PPP Loan, the PPP Loan shall not
constitute “Indebtedness” or “Debt” (or any other similar defined term) under
the Loan Documents, and (ii) any portion of the PPP Loan that is forgiven shall
not constitute “Indebtedness” or “Debt” (or any other similar defined term)
under the Loan Documents. For the avoidance of doubt, if at any time, all or any
portion of the PPP Loan constitutes indebtedness of or an obligation of Borrower
(or any of its affiliates) to Lender, Lender consents to the exclusion of the
PPP Loan from the scope of the indebtedness and other obligations to Lender
guaranteed or secured by the Loan Documents.

 

Pursuant to the provisions of the Loan Documents, the Lender hereby requests
that the Borrower provide the Lender with evidence of the forgiveness of all or
any portion of the PPP Loan within 15 business days of receipt of the same by
the Borrower or any of its affiliates.

 

SECTION 2. Miscellaneous.

 

(a) Except as expressly provided in this Consent, the execution and delivery of
this Consent does not and will not amend, modify or supplement any provision of,
or constitute a consent to or a waiver of any noncompliance with the provisions
of, the Loan Documents, and the Loan Documents shall remain in full force and
effect.

 

(b) This Consent is a “Loan Document” as defined in the Loan Agreement. This
Consent shall be governed by and shall be construed and enforced in accordance
with all provisions of the Loan Agreement, including the governing law
provisions thereof.

 

(c) Delivery of an executed signature page of this Consent by facsimile or in
electronic (e.g., “pdf” or “tif”) format shall be effective as delivery of a
manually executed signature page of this Consent. The words “execution,”
“signed,” “signature,” and words of like import in this Consent shall be deemed
to include electronic signatures or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
or any similar state laws based on the Uniform Electronic Transactions Act.

 

 

 

 

 

[Signature Pages to Follow]

 

2

--------------------------------------------------------------------------------



 

If you have any questions, please reach out to your CoBank relationship manager.

Sincerely,

 

 

   /s/   Jacqueline Bove         

 

Jacqueline Bove

Managing Director

CoBank, ACB

 